PER CURIAM.
Larry Keith Jackson appeals the summary denial of his post-conviction motion. He alleged several grounds for relief, including a claim that his written sentence varied from the sentence as orally pronounced. The trial court erred in finding that this is the type of claim that can be raised only on direct appeal. See, e.g., Graydon v. State, 647 So.2d 1080 (Fla. 4th DCA 1995); Morris v. State, 452 So.2d 1127 (Fla. 4th DCA 1984).
We reverse and remand for further proceedings on this point only. Denial was required on Jackson’s remaining allegations, so the order is affirmed in all other respects.
DELL, TAYLOR, and HAZOURI, JJ„ concur.